EXHIBIT 10.2

 

EIGHTH AMENDMENT TO

MONARCH CASINO & RESORT, INC.

1993 EMPLOYEE STOCK OPTION PLAN

 

THIS EIGHTH AMENDMENT (this “Eighth Amendment”) to the 1993 Employee Stock
Option Plan, as amended (the “Plan”) of Monarch Casino & Resort Inc., a Nevada
corporation (the “Company”), was adopted by the Board of Directors of the
Company on October 1, 2013.  No stockholder approval was required.

 

AMENDMENTS

 

The Plan shall be amended as follows:

 

1.              The language set forth under Paragraph 6.2(b) “Method of
Exercise” shall be omitted in its entirety and replaced with the following
language:

 

“Optionees may exercise Options by giving written notice to the secretary of the
Company or his designee stating the number of shares of Common Stock with
respect to which the Options are being exercised and tendering payment
therefor.  The option price shall be paid (i) in cash, (ii) in shares of Common
Stock having a Fair Market Value equal to such option price, (iii) through a
“net exercise” such that, without the payment of any funds, the Optionee may
exercise the Option and receive the net number of shares of Common Stock equal
to (A) the number of shares as to which Option is being exercised, multiplied by
(B) a fraction, the numerator of which is the Fair Market Value per share less
the exercise price per share, and the denominator of which is such Fair Market
Value per share (the number of net shares to be received shall be rounded down
to the nearest whole number of shares); or (iv) any combination of the foregoing
methods of payment.  The Committee in its discretion may permit the payment of
any withholding taxes incurred by an Optionee pursuant to such exercise to be
paid with shares purchased thereunder.  In addition, in order to enable the
Company to meet any applicable foreign, federal (including FICA) state and local
withholding tax requirements, an Optionee may also be required to pay the amount
of tax to be withheld at the time of exercise.  No share of Common Stock will be
delivered to any Optionee until all such amounts have been paid. As soon as
reasonably possible following such exercise, a certificate representing shares
of Common Stock purchased, registered in the name of the Optionee, or that
Optionees agent, shall be delivered to the Optionee or that Optionee’s agent.”

 

CONFLICT BETWEEN THE EIGHTH AMENDMENT AND THE PLAN

 

If there is a conflict between any of the provisions of this Eighth Amendment
and any of the provisions of the Plan, the provisions of this Eighth Amendment
shall control.

 

NO OTHER AMENDMENTS OR CHANGES

 

Except as expressly amended or modified by this Eighth Amendment, all of the
terms and conditions of the Plan shall remain unchanged and in full force and
effect.

 

GOVERNING LAW

 

This Eighth Amendment shall be governed by and construed in accordance with
Nevada law.

 

--------------------------------------------------------------------------------